Citation Nr: 0721871	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  He served in the Republic of Vietnam and 
was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and September 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the July 
2002 decision, the RO denied service connection for skin 
condition, to include as due to Agent Orange exposure, and 
the September 2002 decision was a confirmation and 
continuation of the denial (as explained by the RO in the 
February 2004 Statement of the Case (SOC)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is a combat veteran who claims that he had a skin 
condition during his combat tour in Vietnam.  The Board finds 
the veteran's assertion that he had a skin condition during 
his combat service in Vietnam to be credible.  See 
38 U.S.C.A. § 1154(b).  The veteran also asserts that he 
continued to have skin symptoms after his discharge from 
service.  The Board also finds this assertion to be credible.  
Postservice medical records in 2002 show that the veteran was 
diagnosed as having tenia/onychomycosis of the right hand and 
bilateral feet and vaccinia virus of left cheek.  The records 
also suggest a diagnosis of dermatitis.  The question becomes 
whether his current skin condition is related to service.  As 
this is a medical question, the veteran should be scheduled 
for a VA examination to include an opinion as to whether any 
current skin condition is related to the condition the 
veteran asserts he had in service and the symptoms he 
continued to have after service.

Additionally, throughout the appeal, the veteran has 
consistently stated that he was treated for a skin disability 
in 1998 and 1999 at the West Haven, CT. VAMC.  No attempts 
have been made to obtain these records.  The Board finds that 
in order to fulfill its duty to assist attempts must be made 
to obtain the VA records because they are constructively of 
record and may contain information vital to the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Make attempts to obtain records from 
the West Haven, CT VAMC from 1998-1999 
concerning a skin condition.  These 
attempts should include a request from the 
dermatology clinic.  If records cannot be 
obtained, the veteran should be notified.

2.  After the foregoing, schedule the 
veteran for a VA examination for the 
purpose of determining the etiology of the 
veteran's skin condition.  Based on the 
veteran's account and description of the 
skin problems he had in Vietnam and his 
description of the symptoms he had 
following his discharge from service, the 
examiner should offer an opinion as to 
whether it is as likely as not that any 
current skin condition found is related to 
service.  The examiner should give a 
complete rationale for all opinions given.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, he 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



